 

Exhibit 10.6

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

1. CONTRACT ID CODE

PAGE

OF

 

1

2

2. AMENDMENT/MODIFICATION NO.

084

3. EFFECTIVE DATE

11/28/2016

4. REQUISITION/PURCHASE REQ. NO.

5. PROJECT NO. (If applicable)

6. ISSUED BY

CODE

5ACAAQ

7. ADMINISTERED BY (IF OTHER THAN ITEM 6)

CODE

5ACAAQ

DALE D.  PARSAN

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington  DC  20260-0650

(202) 268-2223

 

Cargo Air Acquisitions

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC  20260-0650

 

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County, State, and Zip Code)

FEDERAL EXPRESS CORPORATION

3610 HACKS CROSS ROAD

MEMPHIS TN  38125-8800

 

(x)

9A. AMENDMENT OF SOLICITATION NO.

 

 

9B. DATED (SEE ITEM 11)

x

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

10B. DATED (SEE ITEM 13)

04/23/2013

SUPPLIER CODE:     000389122

FACILITY CODE

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

☐

    ☐ is extended,       ☐ is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning   ________   copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If
required.)                                                                        
Net Increase:   [*]

See Schedule

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

(x)

A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES SET
FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

☐

☐

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

☐

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

☒

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

By  Mutual Agreement of  the Contracting Parties

E. IMPORTANT: Contractor     ☐  is not,     ☒    is required to sign this
document and return             1            copies to the issuing office.

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

The purpose of this modification is to apply the current non-peak season pricing
structure to Operating Period 39 “Peak Season” of Calendar Year (CY) 2016 and
Fiscal Year (FY) 2017.

 

As contained in Attachment 10, Non-Peak pricing will apply November 28, 2016
through January 1, 2017.

 

Total Estimated Value of CY16 / FY17 Peak Season Price Change [*].

 

------------------------------------------

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

 

Continued…

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

15A. NAME AND TITLE OF SIGNER (Type or print)

Paul J. Herron, Vice President

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

Brian Mckain

15B. CONTRACTOR/OFFEROR

/s/ PAUL J. HERRON                                               

15C. DATE SIGNED

11-29-16

16B. CONTRACT AUTHORITY

/s/ BRIAN MCKAIN                                                

16C. DATE SIGNED

12/1/16

(Signature of person authorized to sign)

 

(Signature of Contracting Officer)

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------

 

 

CONTINUATION SHEET

REQUISITION NO.

PAGE

OF

 

2

2

CONTRACT/ORDER NO.

ACN-13-FX/084

AWARD/

EFFECTIVE DATE

11/28/2016

MASTER/AGENCY CONTRACT NO.

SOLICITATION NO.

SOLICITATION ISSUE DATE

 

ITEM NO

 

SCHEDULE  OF SUPPLIES / SERVICES

QUANTITY

UNIT

UNIT PRICE

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terms: SEE CONTRACT

Delivery: 11/28/2016

Discount Terms:

 

See Schedule

Accounting Info:

BFN: 670167

FOB: Destination

Period of Performance: 09/30/2013 to 09/30/2020

 

Change Item 1 to read as follows:

 

Day Network

 

Account Number: 53503

 

This is for estimation purposes only and is not a guarantee of contract value.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[*]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.

 